Name: 85/72/ECSC, EEC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities of 29 January 1985 appointing the Vice-Presidents of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1985-02-05

 Avis juridique important|41985D007285/72/ECSC, EEC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities of 29 January 1985 appointing the Vice-Presidents of the Commission of the European Communities Official Journal L 032 , 05/02/1985 P. 0013 - 0013*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 29 January 1985 appointing the Vice-Presidents of the Commission of the European Communities (85/72/ECSC, EEC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 14 thereof, Having regard to the Decision of the Representatives of the Governments of the Member States of the European Communities of 4 December 1984 appointing the Members of the Commission of the European Communities (1), HAVE DECIDED AS FOLLOWS: Sole Article The following are hereby appointed Vice-Presidents of the Commission of the European Communities until 5 January 1987 inclusive: Mr Franciscus H. J. J. Andriessen Mr Henning Christophersen The Right Honourable Lord Cockfield Mr Karl-Heinz Narjes Mr Lorenzo Natali Done at Brussels, 29 January 1985. The President G. ANDREOTTI (1) OJ No L 341, 29. 12. 1984, p. 86.